Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered May 17, 2007, as amended May 21, 2007, convicting defendant, upon his plea of guilty, of two counts of rape in the first degree, and sentencing him to consecutive terms of 772 to 15 years, unanimously modified, on the law, to the extent of vacating the sex offender registration fee, and otherwise affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his excessive sentence claim (see People v Lopez, 6 NY3d 248 [2006]). In any event, we perceive no basis for reducing the sentence.
As the People concede, since the crimes were committed prior to the effective date of the legislation providing for the imposition of a sex offender registration fee, that fee should not have been imposed.
The other surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). Concur—Andrias, J.P., Sweeny, Nardelli, Richter and Abdus-Salaam, JJ.